DETAILED ACTION
Status of Claims
This action is in response to the amendment filed on 3/29/2022 for application 15/838,552 filed on 12/12/2017. Claim 21 – 40 are pending and have been examined.

Claim 1 – 20 are canceled.

Claim 21 – 40 are new.

The claim rejection based on 35 U.S.C. 112(b) has been withdrawn in light of the amendment.

The claim objection of Claim 9 has been withdrawn in light of the amendment.

The claim rejection under 35 U.S.C. 101 has been withdrawn in light of the amendment.

The claim rejection under 35 U.S.C. 103 has been withdrawn in light of the amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. The disclosure of the prior-filed provisional application, Application No. 62/481,492 and 62/531,372 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 21, 29 and 36 recite apparatus of optimizing quantization in an artificial neural network (ANN). However, limitations including “constantly tabulating during inference” and “counters in each neuron associated with each possible value bin of the input data” are not mentioned in provisional application 62/481,492 and 62/531,372. Therefore, the claims 21, 29, 36 and the dependent claims of this application are not given effective filing date from any of the provisional application. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/29/2021, 10/6/2021, 11/1/2021, and 12/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 21 – 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention 

Claim 21, 29 and 36 recite limitation “the input data”, “the input”, “the neuron”, “each neuron”, “said ANN”, “said first circuit” and “the data actually observed by said ANN”.  There is insufficient antecedent basis for this limitation in the claim or the depending claim. For examination purpose, examiner interpret the limitation as “input data”, “input”, “neuron”, “neuron”, “said target neural network”, “first circuit” and “data actually observed by said ANN”. All depending claims including Claim 22 – 28, 30 – 35 and 37 – 40 are rejected with the same reason.

Claim 23 recites limitation “said quantization error”. There are more than one “quantization error” recited in the claim or the depending claim. For the examination purpose, examiner interpret the limitation as “quantization error”.

Claim 24 recites limitation “said at least one layer”.  There is insufficient antecedent basis for this limitation in the claim or the depending claim. For examination purpose, examiner interpret the limitation as “at least one layer”.

Claim 30 recites limitation “said input data and or output data”.  There is insufficient antecedent basis for this limitation in the claim or the depending claim. For examination purpose, examiner interpret the limitation as “input data and or output data”.

Claim 31 recites limitation “said data”. There are more than one “data” recited in the claim or the depending claim. For the examination purpose, examiner interpret the limitation as “data”.

Claim 32 recites limitation “the data”. There are more than one “data” recited in the claim or the depending claim. For the examination purpose, examiner interpret the limitation as “data”.

Allowable Subject Matter
Claim 21 – 40 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b).
Specifically, none of the prior art fairly discloses either along or combination “each counter in each neuron associated with each possible value bin of the input data” described in Claim 21, 29 and 36. 
The closest prior art of record are: Pan et al. “Method and Device for Data Quantization, US10789734” which discloses the data quantization on input, output and weight based on the histogram during inference time but not mention counters within each neuron for collecting histogram information. Davies “Scalable Neuromorphic Core with Shared Synaptic Memory and Variable Precision Synaptic Memory, US10824937” which disclose counters within neurons but the counter of Davies are not associated with value bin of input data. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        

/BRIAN M SMITH/Primary Examiner, Art Unit 2122